Exhibit 10.1

 

UNIVERSAL HOSPITAL SERVICES, INC.

STOCK OPTION AGREEMENT

(Nonqualified Stock Option)

 

STOCK OPTION AGREEMENT (this “Option Agreement”) entered into as of November 1,
2005, by and between Universal Hospital Services, Inc., a Delaware corporation
(the “Company”), and              (the “Optionee”).

 

WHEREAS, the Company has decided to grant the Optionee a non-qualified stock
option to acquire shares of the Company’s common stock, $0.01 par value per
share (“Shares”), in accordance with the Universal Hospital Services, Inc. 2003
Stock Option Plan (the “Plan”); and

 

WHEREAS, the Optionee desires to accept such option subject to the terms and
conditions of this Option Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Optionee, intending to be
legally bound, hereby agree as follows:

 

1. Grant of Option. As of November 1, 2005 (the “Grant Date”), the Company
grants to the Optionee a nonqualified stock option (the “Option”) to purchase
all (or any part) of              Shares on the terms and conditions hereinafter
set forth. This Option is not intended to be treated as an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

2. Exercise Price. The exercise price (“Exercise Price”) for the Shares covered
by the Option shall be $ 1.33 per share.

 

3. Exercisability.

 

(a) Fixed Vesting Options. This Option shall become exercisable with respect to
             Shares upon each of November 1, 2006, November 1, 2007, November 1,
2008, and November 1, 2009. All Options subject to vesting pursuant to this
Section 3(a) (the “Fixed Vesting Options”) shall become exercisable upon a
Change in Control (as defined in Section 14(b)) if the Optionee continues to be
an employee (or a director or consultant, as applicable) of the Company or any
Subsidiary at such time, to the extent not then exercisable.

 

(b) Target Vesting Options. This Option shall become exercisable with respect to
up to              Shares (the “Annual Eligible Shares”) following the
completion of each of the fiscal years ending December 31, 2006, 2007, 2008,
2009 and 2010 upon and to the extent of the Company’s attainment of the Targets
set forth on Schedule I attached hereto and incorporated herein (“Schedule I”)
in accordance with the other terms specified in Schedule I. As a point of
clarification, if all of the Targets set forth on Schedule I attached hereto are
met or exceeded, Options to purchase an aggregate of              Shares shall
become exercisable following the completion of the applicable Target time
periods pursuant to this subsection 3(b). Notwithstanding the foregoing,
provided that (i) Optionee shall continue to be an employee, director or
consultant of the Company or a Subsidiary, and (ii) the Company shall not have

 

1



--------------------------------------------------------------------------------

(A) merged or consolidated with another corporation or other entity, whether or
not the Company is the surviving entity, or (B) liquidated or sold or otherwise
disposed of all or substantially all of its assets to another entity, or
(C) been subject to a Change in Control, then this Option shall become
exercisable with respect to all of the Shares subject to vesting pursuant to
this Section 3(b) (the “Target Vesting Options”) on the eighth (8th) anniversary
of the Grant Date.

 

4. Term of Options.

 

(a) Each Option shall expire on the tenth anniversary of the Grant Date, unless
terminated earlier pursuant to subsections 4(b) and 4(c) below.

 

(b) If the Optionee is terminated from his or her employment/consultancy for
Cause (as defined in Section 14) or voluntarily terminates his
employment/consultancy with the Company at any time without Good Reason (as
defined Section 14) or, if the Optionee is a director, the Optionee is removed
as a director for Cause (as defined in Section 14), the Option shall terminate
on the date of such termination of employment, whether or not then fully
exercisable.

 

(c) If the Optionee dies, is Disabled (as defined in Section 14) while an
employee/consultant/director, or is terminated without Cause, or terminates for
Good Reason, or, if the Option is a director, is removed without Cause or
otherwise resigns as a director, any portion of the Option that is not then
fully exercisable shall terminate immediately; provided, however, that the Board
of Directors or committee appointed by the Board of Directors for purposes of
administration and operation of the Plan (the “Committee”) shall have the
discretion to vest any Options that are not exercisable. Any portion of the
Option that is then exercisable shall terminate on the 90th day following such
termination of employment.

 

5. Manner of Exercise of Option.

 

(a) The Optionee may exercise the Option or portion thereof by giving written
notice to the Company stating the number of Shares (which shall not be less than
100, unless the total Shares purchased constitute the total number of Shares
remaining subject to the Option) to be purchased and accompanied by payment in
full of the Exercise Price for such Shares. Payment shall be in cash by wire
transfer of immediately available funds to an account specified by the Company
by a certified or bank cashier’s check payable to the Company, or at any time
Shares are registered under Section 12 of the Securities Exchange Act of 1934,
as amended, by means of a “cashless exercise” approved by the Committee, in
which a broker: (i) transmits the Exercise Price for any Shares to the Company
in cash or acceptable cash equivalents, either (A) against the Optionee’s notice
of exercise and the Company’s confirmation that it will deliver to the broker
stock certificates issued in the name of the broker for at least that number of
Shares having a fair market value equal to the Exercise Price therefor, or
(B) as the proceeds of a margin loan to the Optionee; or (ii) agrees to pay the
Exercise Price therefor to the Company in cash or acceptable cash equivalents
upon the broker’s receipt from the Company of stock certificates issued in the
name of the broker for at least that number of Shares having a fair market value
equal to the Exercise Price therefor. The Optionee’s written notice of exercise
of the Option pursuant to a “cashless exercise” procedure must include the name
and address of the broker involved, a clear description of the procedure, and
such other information or undertaking by the broker as the Committee shall
reasonably require. Upon such purchase, delivery of a certificate for paid-up,
non-assessable Shares shall be made at the principal office of the Company to
the Optionee (or the person entitled to exercise the Option pursuant to
Section 7), not more than 10 days from the date of receipt of the notice by the
Company.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding Section 5(a) of this Option Agreement, the Company may delay
the issuance of Shares covered by the Option and the delivery of a certificate
for such Shares until one of the following conditions is satisfied: (i) the
Shares purchased pursuant to the Option are at the time of the issuance of such
Shares effectively registered or qualified under applicable federal and state
securities laws or (ii) such Shares are exempt from registration and
qualification under applicable federal and state securities laws.

 

6. Administration. This Option Agreement shall be administered by the Committee
pursuant to the Plan. The Committee shall be authorized to interpret this Option
Agreement and to make all other determinations necessary or advisable for the
administration of this Option Agreement. The determinations of the Committee in
the administration of this Option Agreement, as described herein, shall be final
and conclusive. Each of the Chief Executive Officer, the Chief Financial Officer
and the Senior Vice President, Human Resources of the Company shall be
authorized to implement this Option Agreement in accordance with its terms and
to take such actions of a ministerial nature as shall be necessary to effectuate
the intent and purposes thereof.

 

7. Non-Transferability. Subject to the terms of the Stockholders Agreement (as
defined below), the right of the Optionee to exercise the Option shall not be
assignable or transferable by the Optionee otherwise than by will or the laws of
descent and distribution, and such Shares may be purchased during the lifetime
of the Optionee only by him (or his legal representative in the event that the
Optionee is Disabled). Any other such transfer shall be null and void and
without effect upon any attempted assignment or transfer, except as hereinabove
provided, including without limitation any purported assignment, whether
voluntary or by operation of law, pledge, hypothecation or other disposition
contrary to the provisions hereof, or levy of execution, attachment, trustee
process or similar process, whether legal or equitable, upon the Option.

 

8. Representation Letter and Investment Legend.

 

(a) In the event that for any reason the Shares to be issued upon exercise of an
exercisable Option shall not be effectively registered under the Securities Act
of 1933, as amended (the “1933 Act”), upon any date on which the Option is
exercised, the Optionee (or the person exercising the Option pursuant to
Section 7) shall give a written representation to the Company in the form
attached hereto as Exhibit A, and the Company shall place the legend described
on Exhibit A, upon any certificate for the Shares issued by reason of such
exercise.

 

(b) The Company shall be under no obligation to qualify Shares or to cause a
registration statement or a post-effective amendment to any registration
statement to be prepared for the purposes of covering the issue of Shares;
provided, that the Company will use its reasonable best efforts to comply with
any available exemption from registration and qualification of the Shares under
applicable federal and state securities laws.

 

3



--------------------------------------------------------------------------------

9. Adjustments upon Changes in Capitalization.

 

(a) In the event that the outstanding Shares are changed into or exchanged for a
different number or kind of shares or other securities of the Company or of
another corporation by reason of any reorganization, merger, consolidation,
recapitalization, reclassification, stock split-up, combination of shares, or
dividends payable in capital stock, appropriate adjustment shall be made in the
number and kind of shares, and the Exercise Price therefor, as to which the
Option, to the extent not theretofore exercised, shall be exercisable.

 

(b) Unless otherwise determined by the Committee in its sole discretion, in the
case of a Change in Control (as hereinafter defined) of the Company, the
purchaser(s) of the Company’s assets or stock may, in his, her or its
discretion, deliver to the Optionee, to the extent that the Option has become
exercisable, the same kind of consideration (net of the Exercise Price for such
Shares) that is delivered to the stockholders of the Company as a result of the
Change in Control, or the Committee may, in its sole determination, cancel the
Option, to the extent not theretofore exercised, in exchange for consideration
in cash or in kind, which consideration in either case shall be equal in value
to the value of those shares of stock or other consideration the Optionee would
have received had the Option been exercised (to the extent the Option has become
exercisable but not been exercised) and no disposition of the Shares acquired
upon such exercise been made prior to the Change in Control, less the Exercise
Price therefor. Upon receipt of such consideration by the Optionee, the Option
shall immediately terminate and be of no further force and effect, with respect
to both exercisable and unexercisable portions thereof. The value of the stock
or other securities the Optionee would have received if the Option had been
exercised shall be determined in good faith by the Committee.

 

(c) Upon dissolution or liquidation of the Company, the Option shall terminate,
but the Optionee (if at such time an Employee or consultant) shall have the
right, immediately prior to filing of a certificate of dissolution or
liquidation, to exercise any then exercisable Options.

 

(d) No fraction of a Share shall be purchasable or deliverable upon the exercise
of the Option, but in the event any adjustment hereunder of the number of shares
covered by the Option shall cause such number to include a fraction of a share,
such fraction shall be adjusted to the nearest smaller whole number of shares.

 

10. No Employment Rights Conferred. Nothing contained in this Option Agreement
shall be construed or deemed by any person under any circumstances to bind the
Company or any of its subsidiaries to continue the employment of the Optionee
for the period within which this Option may be exercisable or for any other
period.

 

11. Rights as a Stockholder. The Optionee shall have no rights as a stockholder
with respect to any Shares which may be purchased upon the exercisability of
this Option unless and until a certificate or certificates representing such
Shares are duly issued and delivered to the Optionee. Except as otherwise
expressly provided herein, no adjustment shall be made for dividends or other
rights for which the record date is prior to the date the stock certificate is
issued.

 

12. Withholding Taxes. The Optionee hereby agrees, as a condition to any
exercise of the Option, to provide to the Company an amount sufficient to
satisfy its obligation to withhold federal, state and local taxes arising by
reason of such exercise (the “Withholding Amount”), if

 

4



--------------------------------------------------------------------------------

any, by (a) authorizing the Company to withhold the Withholding Amount from his
cash compensation, or (b) remitting the Withholding Amount to the Company in
cash; provided that, to the extent that the Withholding Amount is not provided
by one or a combination of such methods, the Company may at its election
withhold from the Shares delivered upon exercise of the Option that number of
Shares having a fair market value (in the good faith judgment of the Committee)
equal to the Withholding Amount.

 

13. Execution of Stockholders Agreement. The Optionee acknowledges that he has
previously executed and delivered the stockholders agreement by and among the
Company and the stockholders of the Company named therein (the “Stockholders
Agreement”). The Optionee further agrees that this Option Agreement, the Option
and all Shares acquired by him upon exercise of the Option will be subject to
the terms and conditions of the Stockholders Agreement, as the same may be
amended or modified in accordance with its terms.

 

14. Definitions. The following terms shall have the following meanings when used
in this Agreement and Schedule I to this Agreement:

 

(a) “Cause,” shall have the meaning set forth in the executed written employment
agreement, offer letter or term sheet between the Optionee and the Company (or a
subsidiary thereof) or, in the absence of such employment agreement, offer
letter or term sheet, the occurrence of any of the following during the term of
the Optionee’s employment with the Company (or a subsidiary thereof):

 

  (i) the Optionee has failed to perform substantially his duties or has
performed his duties negligently;

 

  (ii) the Optionee has committed any serious crime or offense, as determined by
the Board of Directors or the Committee in their respective sole discretion;

 

  (iii) the Optionee has failed or refused to comply with any oral or written
policy or directive of the Committee;

 

  (iv) the Optionee has breached any provision or covenant contained in this
Option Agreement.

 

(b) “Change in Control” shall mean when (i) any person, or any two or more
persons acting as a group, and all affiliates of such person or persons (a
“Group”) (other than any person or Group affiliated with J.W. Childs Associates
L.P.), who prior to such time beneficially owned less than 50% of the then
outstanding capital stock of the Company shall acquire shares of the Company’s
capital stock in one or more transactions or series of transactions, including
by merger, and after such transaction or transactions such person or Group and
affiliates beneficially own 50% or more of the Company’s outstanding capital
stock, or (ii) the Company shall sell all or substantially all of its assets to
any Group (other than any person or Group affiliated with J.W. Childs Associates
L.P.) which, immediately prior to the time of such transaction, beneficially
owned less than a majority of the then outstanding capital stock of the Company.

 

(c) “Disabled” shall have the meaning set forth in the executed written
employment agreement, offer letter or term sheet between the Optionee and the
Company (or a subsidiary thereof) or, in the absence of such employment
agreement, offer letter or term sheet, the

 

5



--------------------------------------------------------------------------------

Optionee shall be deemed to have become “Disabled” if, during the term of the
Optionee’s employment with the Company (or a subsidiary thereof), the Optionee
shall become physically or mentally disabled, whether totally or partially,
either permanently or so that the Optionee, in the good faith judgment of the
Committee, is unable substantially and competently to perform his duties on
behalf of the Company (or a subsidiary thereof) for a period of 90 consecutive
days or for 90 days during any six month period during the term of employment.
In order to assist the Committee in making that determination, the Optionee
shall, as reasonably requested by the Committee, (i) make himself available for
medical examinations by one or more physicians chosen by the Committee and
(ii) grant to the Committee and any such physicians access to all relevant
medical information concerning him, arrange to furnish copies of his medical
records to the Committee and use his best efforts to cause his own physicians to
be available to discuss his health with the Committee.

 

(d) “EBITDA” shall have the meaning set forth in Schedule I.

 

(e) “Good Reason,” with respect to the Optionee, shall have the meaning
attributed to it under the executed written employment agreement, offer letter
or term sheet between the Optionee and the Company (or a subsidiary thereof) or,
in the absence of such employment agreement, offer letter or term sheet, “Good
Reason” shall be deemed to have occurred if, other than for Cause, during the
term of the Optionee’s employment with the Company (or a subsidiary thereof) the
Optionee’s base salary has been reduced or the method under which the Optionee’s
bonus is calculated has been amended in a manner materially adverse to the
Optionee, other than in connection with a reduction of executive compensation
imposed by the Committee generally on management employees in response to
negative financial results or other adverse circumstances affecting the Company
or its subsidiaries.

 

(f) “Person” shall mean an individual, corporation, partnership, limited
liability company, trust, unincorporated association, government or any agency
or political subdivision thereof, or any other entity.

 

15. Governing Law. This Option Agreement shall be governed by the laws of the
State of Delaware, without regard to any conflicts of law principles thereof
that would call for the application of the laws of any other jurisdiction. Any
action or proceeding seeking to enforce any provision of, or based on any right
arising out of, this Option Agreement may be brought against either of the
parties in the courts of the State of Delaware, or if it has or can acquire
jurisdiction, in the United States District Court for the District of Delaware,
and each of the parties hereby consents to the jurisdiction of such courts (and
of the appropriate appellate courts) in any such action or proceeding and waives
any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world, whether within or without the State of Delaware.

 

16. Incorporation of Terms of Plan. This Option Agreement shall be interpreted
under, and in accordance with, all of the terms and provisions of the Plan,
which are incorporated herein by reference.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Stock Option Agreement to be
executed, by its officer thereunto duly authorized, and the Optionee has
executed this Stock Option Agreement, all as of the day and year first above
written.

 

UNIVERSAL HOSPITAL SERVICES, INC.   OPTIONEE        

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

  Name: Name:   Gary D. Blackford     Title:   President & CEO   Address:      
 

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

Telecopier Number:

--------------------------------------------------------------------------------

       

Social Security Number:

--------------------------------------------------------------------------------

 

November 2005, # SHARES GRANTED

 

7



--------------------------------------------------------------------------------

SCHEDULE I

 

TARGET VESTING SCHEDULE

 

(a) Subject to adjustment as provided in (b) and (f) below, for each of the
Target Periods specified below, if the Company’s EBITDA (as defined below) in
any such Target Period is equal to or greater than the Base EBITDA Target for
such Target Period as specified below, the Target Vesting Options will vest and
be exercisable with respect to the Annual Eligible Shares. If the Company’s
EBITDA for any Target Period exceeds 90% of the Base EBITDA Target for such
Target Period, then the amount of Target Vesting Options that will vest for each
such Target Period will be that percentage of the Annual Eligible Shares
determined according to a linear extrapolation of the amount by which the
Company’s EBITDA exceeds 90% of the Base EBITDA Target, such that achievement of
91% of the Base EBITDA Target would result in vesting of 10% of the Annual
Eligible Shares and achievement of 100% or more of the Base EBITDA Target would
result in vesting of 100% of Annual Eligible Shares.

 

TABLE A

 

Target Period

--------------------------------------------------------------------------------

  

Annual Eligible Shares

--------------------------------------------------------------------------------

  

Base

EBITDA Target

(000’s)

--------------------------------------------------------------------------------

  

Maximum Capital
Expenditures

(000’s)

--------------------------------------------------------------------------------

Fiscal 2006    20% of Target Vesting Shares    $ 97,000    $ 67,100 Fiscal 2007
   20% of Target Vesting Shares    $ 110,000    $ 77,900 Fiscal 2008    20% of
Target Vesting Shares    $ 125,000    $ 92,300 Fiscal 2009    20% of Target
Vesting Shares    $ 141,000    $ 109,000 Fiscal 2010    20% of Target Vesting
Shares    $ 159,000    $ 126,000

 

Notwithstanding the foregoing,

 

(i) Excess EBITDA in any Target Period then ended (i.e., the amount by which
EBITDA for such Target Period exceeds the Base EBITDA Target for such Target
Period) may be carried back to the prior Target Period to permit vesting of
Annual Eligible Shares not previously vested, provided that (A) cumulative
EBITDA for all Target Periods then ended exceeds the 90% of the cumulative Base
EBITDA Targets for all Target Periods then ended and (B) the Annual Eligible
Shares from the prior Target Period shall vest in a linear extrapolation of the
amount by which the Company’s cumulative EBITDA for all Target Periods then
ended exceeds 90% of the cumulative Base EBITDA Targets for such periods, such
that achievement of 91% of the cumulative Base EBITDA Targets would result in
vesting of 10% of the Annual Eligible Shares not previously vested and
achievement of 100% or more of the cumulative Base EBITDA Targets would result
in vesting of 100% of Annual Eligible Shares not previously vested; and

 

(ii) if (A) for the fiscal year ended December 31, 2010 (the “Final Target
Period”), EBITDA exceeds the Base EBITDA Target for the Final Target Period and
(B) the cumulative EBITDA for all five Target Periods exceeds the cumulative
Base EBITDA Targets for all five periods, then the Target Vesting Options shall
become exercisable with respect to 100% of the Shares (to the extent not
theretofore vested in accordance with this Schedule I).

 

SCHEDULE I-1



--------------------------------------------------------------------------------

(b) Base EBITDA Targets will be adjusted by the Committee in good faith (i) in
the event that the Company’s capital expenditures for the Target Period exceed
the Maximum Capital Expenditures specified for that Target Period (provided that
if the Company spends less than the Maximum Capital Expenditures for a Target
Period, then such amount of “under spent” capital expenditures can be applied to
the next succeeding Target Period to increase the Maximum Capital Expenditures
permitted for such succeeding Target Period) and (ii) in the event the Company
acquires or merges with any other company and such acquisition or merger does
not qualify as a Change in Control of the Company, to take into account the
additional EBITDA expected to be generated by the recently acquired business for
Target Periods ending after the date of such acquisition or merger.

 

(c) In the event a Change in Control of the Company occurs before the end of the
fiscal year ending December 31, 2008, and the Optionee is still
employed/retained by the Company at such time, any Target Vesting Options
subject to vesting for Target Periods ending after such Change in Control shall
become exercisable to the same extent and in the same percentage as the
percentage of Target Vesting Options that had previously become exercisable
bears to the percentage of Target Vesting Options that were eligible to become
exercisable in all preceding fiscal years (e.g., if 50% of the eligible options
had become vested in the Target Periods prior to a Change in Control, then 50%
of the unvested options relating to Target Periods after the Change in Control
would become vested).

 

(d) In the event that on or prior to December 31, 2008, J.W. Childs Equity
Partners III, L.P. (“Childs”) and its affiliates and Halifax Capital Partners,
L.P. each receive a net cash return (after dilution from all options) on their
total investment in the Company resulting in an amount of cash equal to the
multiple of their total investment in the Company indicated below, all Target
Vesting Options will become exercisable to the extent not then exercisable:

 

2 1/2 Times   Before 12/31/06     3 1/4 Times   After 01/01/07   But before
12/31/07 4 Times   After 01/01/08   But before 12/31/08

 

(e) “EBITDA” shall mean consolidated earnings of the Company and its
subsidiaries, including equity in the earnings from non-consolidated
subsidiaries, before interest, taxes, depreciation, amortization, board fees and
expenses, non-cash stock compensation or option expense and other similar
charges, unusual and non-recurring items approved by the board or Committee and
the management fees paid to J.W. Childs Associates, L.P. and Halifax Capital
Partners, L.P., or any of their respective affiliates, and after deduction of
all operating expenses, minority interest expenses and incentive compensation,
all as calculated in accordance with generally accepted accounting principles
consistently applied, as reflected in the Company’s audited consolidated
financial statements. For purposes of calculating EBITDA, in the event that the
Company makes an acquisition or disposition of any assets or business, the
Committee, in good faith, shall adjust EBITDA for any fiscal year to include or
exclude on a pro forma basis, as applicable, the EBITDA for such assets or
business for the period of time the assets or business are not owned by the
Company for the fiscal year in which the assets or business are acquired or
sold.

 

SCHEDULE I-2



--------------------------------------------------------------------------------

EXHIBIT A

 

TO

STOCK OPTION AGREEMENT

 

In connection with the purchase by me of              shares of common stock,
$0.01 par value per share, of Universal Hospital Services, Inc., a Delaware
corporation (the “Company”) under the nonqualified stock option granted to me
pursuant to that certain Stock Option Agreement dated November 1, 2005 (the
“Option Agreement”), I hereby acknowledge that I have been informed as follows:

 

1. The shares of common stock of the Company to be issued to me upon exercise of
said option have not been registered under the Securities Act of 1933, as
amended (the “Act”), and accordingly, must be held indefinitely unless such
shares are subsequently registered under the Act, or an exemption from such
registration is available.

 

2. Routine sales of securities made in reliance upon Rule 144 under the Act can
be made only after the holding period and in limited amounts in accordance with
the terms and conditions provided by that Rule, and with respect to which that
Rule is not applicable, registration or compliance with some other exemption
under the Act will be required.

 

3. The Company is under no obligation to me to register the shares or to comply
with any such exemptions under the Act, other than as set forth in the
Stockholders Agreement referenced and defined in paragraph 13 of the Option
Agreement (the “Stockholders Agreement”).

 

4. The availability of Rule 144 is dependent upon adequate current public
information with respect to the Company being available and, at the time that I
may desire to make a sale pursuant to the Rule, the Company may neither wish nor
be able to comply with such requirement.

 

5. The shares of common stock of the Company to be issued to me upon the
exercise of said option are subject to the terms and conditions, including
restrictions on transfer, of the Stockholders Agreement.

 

In consideration of the issuance of certificates for the shares to me, I hereby
represent and warrant that I am acquiring such shares for my own account for
investment, and that I will not sell, pledge, hypothecate or otherwise transfer
such shares in the absence of an effective registration statement covering the
same, except as permitted by an applicable exemption under the Act. In view of
this representation and warranty, I agree that there may be affixed to the
certificates for the shares to be issued to me, and to all certificates issued
hereafter representing such shares (until in the opinion of counsel, which
opinion must be reasonably satisfactory in form and substance to counsel for the
Company, it is no longer necessary or required) a legend as follows:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), and may not be sold,
transferred,

 

EXHIBIT A-1



--------------------------------------------------------------------------------

offered for sale, pledged or hypothecated in the absence of an effective
registration statement as to the securities under the Act or an opinion of
counsel satisfactory to the corporation and its counsel that such registration
is not required.”

 

“The securities represented by this certificate are subject to the terms and
conditions, including restrictions on transfer, of a Stockholders Agreement
among the Universal Hospital Services, Inc. and its stockholders dated as of
October 17, 2003, as amended from time to time, a copy of which is on file at
the principal office of the corporation.”

 

I further agree that the Company may place a stop order with its transfer agent,
prohibiting the transfer of such shares, so long as the legend remains on the
certificates representing the shares.

 

I hereby represent and warrant that: My financial situation is such that I can
afford to bear the economic risk of holding the shares issued to me upon
exercise of said option for an indefinite period of time, I have no need for
liquidity with respect to my investment and have adequate means to provide for
my current needs and personal contingencies, and can afford to suffer the
complete loss of my investment in such shares.

 

(a) I am either (please check one of the following):

 

1.    ______    an “accredited investor” within the meaning of Rule 501(a) under
the Act, a copy of which is annexed hereto as Annex I, and I, either alone or
with my purchaser representative (as such term is defined in Rule 501 under the
Act), have such knowledge and experience in financial and business matters that
I am capable of evaluating the merits and risks of my investment in the shares
issued to me upon exercise of said option. I have indicated the appropriate
categories that apply to me in Annex I hereto. 2.    ______    not an
“accredited investor” within the meaning of Rule 501(a) under the Act, as I do
not fulfill any of the categories set forth in Annex I, but I have such
knowledge and experience in financial and business matters that I am capable of
evaluating the merits and risks of my investment in the shares issued to me upon
exercise of said option.

 

(b) I have been afforded the opportunity to ask questions of, and to receive
answers from, the Company and its representatives concerning the shares issued
to me upon exercise of said option and to obtain any additional information I
have deemed necessary.

 

(c) I have a high degree of familiarity with the business, operations, financial
condition and prospects of the Company.

 

Very truly yours,

 

--------------------------------------------------------------------------------

[Optionee]

 

EXHIBIT A-2



--------------------------------------------------------------------------------

ANNEX I

 

The following are “accredited investors” for purposes of the offering and sale
of Shares.

 

Please check all of the following categories that you fulfill.

 

a.    ______    a bank as defined in section 3(a)(2) of the Securities Act or a
savings and loan association or other institution as defined in section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity; broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934, as amended; insurance company as defined in section 2(13)
of the Securities Act; investment company registered under the Investment
Company Act of 1940, as amended, or a business development company as defined in
section 2(a)(48) of the Investment Company Act of 1940, as amended; Small
Business Investment Company licensed by the U.S. Small Business Administration
under section 301(c) or (d) of the Small Business Investment Act of 1958; plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; employee
benefit plan within the meaning of the Optionee Retirement Income Security Act
of 1974, as amended, if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which plan fiduciary is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors; b.    ______    a private business
development company as defined in section 202(a)(22) of the Investment Advisers
Act of 1940, as amended; c.    ______    an organization described in section
501(c)(3) of the Internal Revenue Code of 1986, as amended (the “Code”), a
corporation, Massachusetts or similar business trust, or a partnership, not
formed for the purpose of acquiring the Securities offered, with total assets in
excess of $5,000,000; d.    ______    a director or an executive officer of
Universal Hospital Services, Inc.; e.    ______    a natural person whose
individual net worth, individually or together with his or her spouse, exceeds
$1,000,000;

 

EXHIBIT A-3



--------------------------------------------------------------------------------

f.    ______   

(i) a natural person who had an individual income* in excess of $200,000 in both
of the past two years and who reasonably expects reaching the same income level
in the current year; or

(ii) a natural person who had a joint income* with his or her spouse in excess
of $300,000 in both of the past two years and who reasonably expects reaching
the same income level in the current year;

g.    ______    a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities offered, whose purchase is
directed by a person who either alone or with his purchaser representative has
such knowledge and experience in financial and business matters that he or she
is capable of evaluating the merits and risks of the prospective investment, or
Universal Hospital Services, Inc. reasonably believes immediately prior to
making any sale that such person comes within this definition; h.    ______   
an entity in which all of the equity owners are accredited investors meeting one
or more of the tests under subparagraphs (a) - (g).

--------------------------------------------------------------------------------

* For all investors, the term “individual income” means adjusted gross income as
reported for federal income tax purposes, less any income attributable to a
spouse or to property owned by a spouse, increased by the following amounts (but
not included any amounts attributable to a spouse or to property owned by a
spouse), and the term “joint income” means adjusted gross income as reported for
federal income tax purposes, including any income attributable to a spouse or to
a property owned by a spouse, increased by the following amounts (including any
amounts attributable to a spouse or to property owned by a spouse): (i) the
amount of any interest income received which is tax exempt under section 103 of
the Code; (ii) the amount of losses claimed as a limited partner in a limited
partnership (as reported on Schedule E of Form 1040); and (iii) any deduction
claimed for depletion under section 611 et seq. of the Code.

* For all investors, the term “individual income” means adjusted gross income as
reported for federal income tax purposes, less any income attributable to a
spouse or to property owned by a spouse, increased by the following amounts (but
not included any amounts attributable to a spouse or to property owned by a
spouse), and the term “joint income” means adjusted gross income as reported for
federal income tax purposes, including any income attributable to a spouse or to
a property owned by a spouse, increased by the following amounts (including any
amounts attributable to a spouse or to property owned by a spouse): (i) the
amount of any interest income received which is tax exempt under section 103 of
the Code; (ii) the amount of losses claimed as a limited partner in a limited
partnership (as reported on Schedule E of Form 1040); and (iii) any deduction
claimed for depletion under section 611 et seq. of the Code.

 

EXHIBIT A-4